Por cuanto, en este caso el acusado estableció apelación en cuanto a la resolución negatoria de nuevo juicio así como también en cuanto a la sentencia;
Por cuanto, la sentencia de este Tribunal de noviembre 30 pró-ximo pasado se limitó a resolver la cuestión de nuevo juicio, única discutida por el apelante en su alegato;
Por tanto, entiéndase ampliada la sentencia de este tribunal de noviembre 30, 1932, en el sentido de confirmar también la sentencia apelada que dictó en este caso la Corte de Distrito de Humaeao, con fecha 8 de diciembre de 1931.